DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 16 is amended. Claim 23 is cancelled. Claims 25-33 are withdrawn. Claims 16-22 and 24 are presently examined.

The Examiner appreciates applicant’s patience and diligence in bringing the incorrect identification of WO 2015/040180 as Mironov in prior Office actions to the Examiner’s attention. The reference is referred to by its first named inventor Zuber throughout the instant Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/23/2022 has been entered.
 
Specification
The use of the term Barex (page 7, line 25), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Applicant’s special definitions of “directly connected” (page 2, lines 27-30) and “substantially rigid connection” (page 2, lines 31-37) have been noted and will be used throughout this Office action.

Regarding claim 16, the claim recites the limitation “wherein the first sealed container, the second sealed container, and the coupling element are physically separate components in a first position prior to being connected together, and are connected together in a second position different from the first position to form the cartridge.” The broadest reasonable interpretation of this limitation is that, at some time, the components were located in some arbitrary position relative to each other (first position) and subsequently combined into an assembled position to form the cartridge (second position). While this may include an arrangement in which the components remain separable or detachable in the final form of the cartridge, the claim does not use such terminology, and these features are never explicitly required. What is explicitly required, however, is that components are separate prior to assembly of the cartridge and are subsequently joined together during a manufacturing process. The limitation is therefore considered to be a product by process limitation. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, any cartridge having the claimed physical features when the components are connected together in the second position will be considered to meet the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuber (WO 2015/040180).

Regarding claim 16, Zuber discloses an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article is considered to meet the claim limitation of a cartridge since it is separate from the aerosol generating device. The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12). The compartments must be located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing since they would otherwise be displaced during use when a user attempted to pierce them using the piercing element of the aerosol 

Regarding claim 17, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2). The transverse sides of the first compartment are located proximate the housing (figure 1).

Regarding claim 18, Zuber discloses that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the second compartment are located proximate the housing (figure 1).

Regarding claim 19, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2) and that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the first compartment are located upstream of a location where the housing contacts the first compartment, and the transverse sides of the second compartment are located distal of a location where the housing contacts the second compartment.

Regarding claim 21, Zuber discloses that the first and second compartments are in contact with the housing (figure 1), which is considered to be a direct mechanical connection.

Regarding claim 24, Zuber discloses that the volatile delivery enhancing compound is lactic acid (page 6, lines 29-37, page 7, lines 1-2) and that the volatile delivery enhancing compound is absorbed in the sorption element (page 7, lines 5-8), which is considered to meet the claim limitation of impregnated since sorbed materials are held within their associated sorbents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21 and 24 are rejected under 35 U.S.C. 103 as unpatentable over Zuber (WO 2015/040180).

Regarding claim 16, Zuber discloses an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article is considered to meet the claim limitation of a cartridge since it is separate from the aerosol generating device. The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12). The compartments must be located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing since they would otherwise be displaced during use when a user attempted to pierce them using the piercing element of the aerosol generating device (page 16, lines 31-36, page 17, lines 1-2). The housing is therefore considered to be the functional equivalent of the coupling element since it is between the first and second compartments and hold them together and fixedly connects them together. The first compartment comprises a porous sorption element with 10 mg of nicotine sorbed thereon (page 17, lines 15-23), which is considered to meet the claim limitation of impregnated since sorbed materials are held within their associated sorbents. The volatile delivery enhancing compound is an acid (page 1, lines 24-28). Zuber does not explicitly disclose the cartridge being the same as the claimed cartridge formed by taking components in a first position and connecting them in a second position to form a cartridge.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cartridge of Zuber appears has the same structure as the claimed cartridge. There is no evidence of record that the claimed assembly method results in a product having different structural characteristics than that of Zuber.

Regarding claim 17, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2). The transverse sides of the first compartment are located proximate the housing (figure 1).

Regarding claim 18, Zuber discloses that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the second compartment are located proximate the housing (figure 1).

Regarding claim 19, Zuber discloses that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2) and that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the first compartment are located upstream of a location where the housing contacts the first compartment, and the transverse sides of the second compartment are located distal of a location where the housing contacts the second compartment.

Regarding claim 21, Zuber discloses that the first and second compartments are in contact with the housing (figure 1), which is considered to be a direct mechanical connection.

Regarding claim 24, Zuber discloses that the volatile delivery enhancing compound is lactic acid (page 6, lines 29-37, page 7, lines 1-2) and that the volatile delivery enhancing compound is absorbed in the sorption element (page 7, lines 5-8), which is considered to meet the claim limitation of impregnated since sorbed materials are held within their associated sorbents.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/040180) in view of Horian (US 8,813,759).

Regarding claim 20, Zuber discloses all the claim limitations as set forth above. Zuber does not explicitly disclose the housing being welded to the compartments.
Horian teaches a hermetically sealed nicotine inhaler (abstract) having a watertight tube portions that are joined by sonic welding to form a seal (column 5, lines 24-30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the joined components of Zuber with the welding of Horian. One would have been motivated to do so since Zuber teaches joined components Horian teaches that welding is a type of joint that produces watertight seals between components.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/040180) in view of Monsees (US 9,549,573).

Regarding claim 22, Zuber discloses all the claim limitations as set forth above. Zuber does not explicitly disclose a snap fit connection.
Monsees teaches a vaporization device having a replaceable detachable cartridge that is connected to a separate coupling using a snap fit coupling (column 10, lines 50-57).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridges and housing of Zuber with the snap fit coupling of Monsees. One would have been motivated to do so since Monsees teaches a replaceable cartridge that is coupled using a snap fit connection. The Courts have held that making known elements separable In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 16-19, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,197,498 (hereafter referred to as Waller) in view of Zuber (WO 2015/040180).

Regarding claim 16, Waller claims a cartridge for an aerosol generating system comprising a first compartment containing a nicotine source comprising a first carrier material impregnated with between about 1 milligram and about 40 milligrams of nicotine and a second compartment a contains a lactic acid source (claim 1). The compartments are sealed by removable or frangible barriers (claim 9). Waller does not explicitly claim the compartments being assembled into a housing.
Zuber teaches an aerosol generating device which receives an aerosol generating article within its cavity (page 16, lines 31-36, figure 1, reference numeral 2). The aerosol generating article has an elongate cylindrical housing that contains a first compartment containing a nicotine source (figure 1, reference numeral 6) and a second compartment containing a volatile flavor delivery enhancing compound (page 16, lines 1-12, figure 1, reference numeral 10). The first cartridge is located at the distal end of the aerosol generating article, and the second compartment is located downstream of it (page 16, lines 1-12), indicating that the compartments are located in fixed positions within the cartridge and are therefore rigidly connected to each other by the housing. The housing is therefore considered to be the functional equivalent of the coupling element since it is between the first and second compartments and hold them together and fixedly connects them together. The two cartridges and the housing of Zuber appear to be the same as the cartridge formed by connecting these components into a position equivalent to the claimed second position. Zuber additionally teaches that this 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Waller with the housing of Zuber. One would have been motivated to do so since Zuber teaches an aerosol generating article that prepared for use by inserting it into an aerosol generating device.

Regarding claim 17, Zuber teaches that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2). The transverse sides of the first compartment are located proximate the housing (figure 1).

Regarding claim 18, Zuber teaches that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the second compartment are located proximate the housing (figure 1).

Regarding claim 19, Zuber teaches that the first compartment is sealed by a pair of opposed transverse frangible barriers (page 10, lines 34-37, page 11, lines 1-2) and that the second compartment is sealed by a pair of opposed transverse frangible barriers (page 11, lines 3-7). The transverse sides of the first compartment are located upstream of a location where the housing contacts the first compartment, and the transverse sides of the second compartment are located distal of a location where the housing contacts the second compartment.

Regarding claim 21, Zuber teaches that the first and second compartments are in contact with the housing (figure 1), which is considered to be a direct mechanical connection.

Regarding claim 24, Waller claims that the second compartment comprises an impregnated lactic acid source (claim 1).
Response to Arguments
Regarding the rejections under 35 USC 102(a)(1) and 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Zuber does not teach taking physically separate components in a first position and connecting them in a second position to form a cartridge and (b) that there is no motivation to modify the device of Zuber as taught by either Horian or Monsees.
Regarding (a), applicant has not shown evidence that the limitations regarding the state of the components prior to joining to form the cartridge would result in a nonobvious difference between the claimed cartridge and that of Zuber. The claim is considered unpatentable over Zuber since patentability is based on the product itself unless criticality of the manufacturing method is successfully shown. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding (b), both Horian and Monsees teach advantages obtained by establishing connections using the taught arrangements. These advantages are considered to provide sufficient motivation for one of ordinary skill in the art to improve upon the basic connection of Zuber. Both references may require changes to the manufacturing process envisioned by Zuber. However, there is no evidence of record that such changes would not be obvious to one of ordinary skill in the art or that they are incompatible with applicant’s claimed manufacturing process.

Regarding the double patenting rejection, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the amendment overcomes the double patenting rejections since the claimed method of manufacturing the cartridge is not taught by Zuber, however the newly added limitation is being treated as a product by process limitation as set forth above. It is noted that the nonstatutory double patenting rejection is not a provisional rejection since U.S. Patent Application No. 16/061,407 has been issued as U.S. Patent No. 11,197,498.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747